

115 HR 4666 IH: Public Service Loan Forgiveness Modernization Act
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4666IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Panetta (for himself, Mr. Cuellar, and Mrs. McBath) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to modernize and improve the public service loan forgiveness program, and for other purposes.1.Short titleThis Act may be cited as the Public Service Loan Forgiveness Modernization Act.2.Repayment plan for public service employeesSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended—(1)by redesignating paragraph (3) as paragraph (4); and(2)by inserting after paragraph (2), the following:(3)Program modernization(A)Database of public service employers(i)EstablishmentThe Secretary, in consultation with the Commissioner of the Internal Revenue Service, shall establish and regularly update a comprehensive database that identifies—(I)each qualified public service employer; and(II)each position offered by such employer that is a public service job.(ii)AccessibilityThe database established under clause (i) shall be made available in an easily searchable format on a publicly accessible website of the Department of Education and via a free and secure mobile software application.(B)Employer self-certification(i)In generalThe Secretary shall establish a process through which an employer may electronically submit to the Secretary a certification that the employer is a qualified public service employer.(ii)Secretarial review and verificationThe Secretary shall review each self-certification submitted under clause (i) to verify whether the employer concerned is a qualified public service employer.(iii)PSLF certification sealAn employer verified by the Secretary under clause (ii) shall receive permission to use, for informational and marketing purposes, a graphic seal-of-approval developed by the Secretary to indicate the employer’s status as a qualified public service employer.(C)Certification of employment(i)Forms and signaturesThe Secretary shall ensure that any forms required to certify a borrower’s employment in a public service job are available to borrowers and employers—(I)on a publicly accessible website of the Department of Education;(II)via a free and secure mobile software application; and(III)in traditional hard copy format.(ii)Electronic signature and submissionThe Secretary shall establish a process that enables borrowers and employers—(I)to electronically sign any forms required to certify a borrower’s employment in a public service job; and(II)to submit such forms to the Department of Education through an online portal or via a free and secure mobile software application.(iii)Notice of recertificationIn the case of a borrower who has previously submitted an annual certification of employment under this section, the Secretary shall provide notice to the borrower of the option to recertify such employment not later than 60 days before the expiration of the one year period following the date of the borrower’s most recently submitted employment certification. The Secretary shall provide such notice to a borrower via email and regular mail.(D)Statement of qualifying paymentsOn an annual basis, the Secretary shall provide to each borrower of an eligible Federal Direct Loan who has submitted an annual certification of employment under this section the following information:(i)The number of monthly payments made by the borrower on each eligible Federal Direct Loan of the borrower.(ii)The number of such payments that qualify as monthly payments under paragraph (1)(A).(iii)The number of monthly payments under paragraph (1)(A) remaining on such loan before the borrower is eligible for loan cancellation under paragraph (2).(E)DefinitionsIn this paragraph:(i)The term Secretary means the Secretary of Education acting through the Chief Operating Officer of the Office of Federal Student Aid.(ii)The term qualified public service employer means an employer that offers employment in a position that is a public service job..3.Application process for Temporary Expanded Public Service Loan Forgiveness(a)In generalNotwithstanding any other provision of law, the Secretary of Education shall not require a borrower to apply for and be denied loan cancellation under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) as a condition of eligibility for loan forgiveness under the programs specified in subsection (b).(b)Programs specifiedThe programs specified in this subsection are the programs of student loan forgiveness commonly known as Temporary Expanded Public Service Loan Forgiveness established under the following provisions of law:(1)Section 313 of the Department of Defense and Labor, Health and Human Services, and Education Appropriations Act, 2019 and Continuing Appropriations Act, 2019 (Public Law 115–245).(2)Section 315 of the Consolidated Appropriations Act, 2018 (Public Law 115–141).(c)Online help toolNot later than 180 days after the date of the enactment of this Act, the Secretary of Education shall develop, and make available on a publicly accessible website, an online tool designed to help borrowers—(1)learn more about the Temporary Expanded Public Service Loan Forgiveness Program;(2)determine their eligibility for forgiveness under the program; and(3)identify any requirements for participation in the program, including any application requirements.